SULLIVAN, Judge
(concurring in part and dissenting in part):
I join in affirming the findings of guilty as to the forgery offense and the sentence. However, I disagree with my Brothers concerning the larceny offense. There was evidence that appellant earlier expressed a strong intent not to reenlist, that he unexpectedly reenlisted, and that shortly thereafter he requested release on a nonrecoupable basis. This evidence, coupled with evidence of his forgery, is sufficient to show an intent to steal at the time the bonus was received. See generally paras. 200a (5) and (6), Manual for Courts-Martial, United States, 1969 (Revised edition).